 In the Matter of SLOSS SHEFFIELD STEEL & IRON COMPANYandBROTHERHOOD OF RAILROAD TRAINMENIn the Matter ofSLOSS SHEFFIELD STEEL& IRON COMPANYandBROTHERHOODOF LOCOMOTIvE FIREMEN AND ENGINEMENCases Nos. R-1302 and R-1303, respectively.Decided August 4, 1939Pig Iron, Coke, and Coke Byproducts Industry-Investigation of Representa-tives:controversy concerning representation of employees: rival organizations;refusal by employer to bargain with petitioning craft unions because of contractgranting rival organization recognition for employees whom it represented, con-tract held no bar to proceeding ; exclusive contract executed after petitions werefiled held no bar to proceeding-UnitsAppropriate for Collective Bargaining:conductors, flagmen, brakemen, switchmen, and yard foremen in one group andengineers, firemen, and, hostlers in another group held sufficiently distinct toconstitute separate units ; determining factor desire of employees in such crafts ;elections todetermine-Elections Ordered:as to employees within units claimedappropriate.Mr. Berdon M. BellandMr. John C. McRee,for the Board.Bradley, Baldwin, All t White, by Mr. M. M. BaldwinandMr.E. L. All,of Birmingham, Ala., for the Company:Mr. R. J. Tillery,of Cleveland, Ohio, for the B. R. T. and theB. L. F. & E.Mr. Yelverton Cowherd,of Birmingham, Ala.,Mr. James Nelson,of Washington, D. C., andMr. N. B. Maxwell,of Birmingham, Ala.,for the U. M. W. A.Mr. Theodore W. Khieel,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn July 25, 1938, Brotherhood of Railroad Trainmen, herein calledthe B. R. T., and Brotherhood of Locomotive Firemen and Engine-men, herein called the B. L. F. & E.,' filed separate petitions withthe Regional Director for the Tenth Region (Atlanta, Georgia), eachi Jointly referred to herein as the Brotherhoods.14 N. L.R. B., No. 13.186 SLOSS SHEFFIELD STEEL & IRONCOMPANY187alleging that a question affecting commerce had arisen concerning therepresentation of employees of Sloss Sheffield Steel & Iron Company,Birmingham, Alabama, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On February 1, 1939, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation ineach case and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.On February 6,1939, the Board, acting pursuant to Article III, Section 10 (c) (2), ofsaid Rules and Regulations, ordered that the cases be consolidated forthe purposes of hearing.On February 8, 1939, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theB. R. T., upon the B. L. F. & E., and upon District 50, United MineWorkers of America, Local 12014, herein called the U. M. W. A., alabor organization claiming to represent employees directly affected bythe investigation.On March 10, 1939, the U. M. W. A. filed with theRegional Director a motion to intervene, alleging (1) that it has acontract with the Company covering the employees whom the B. R. T.and the B. L. F. & E. seek to represent; (2) that the employees in theunits claimed by the B. R. T. and the B. L. F. & E. are members ofthe U. M. W. A.; and (3) that the units requested by the B. R. T. andB. L. F. & E. are not appropriate bargaining units.Pursuant to the notice a hearing was held on March 6 and 7, 1939,at Birmingham, Alabama, before Edward Grandison Smith, the TrialExaminer duly designated by the Board.At the commencement ofthe hearing, the Trial Examiner granted the U. M. W. A.'s motion tointervene.The Board, the Company, the B. R. T., the B. L. F. & E.,and the U. M. W. A. were represented by counsel or official representa-tives and participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the course ofthe hearing the Trial Examiner made other rulings on motions and onobjections to the admission of evidence.The Board has reviewed allthese rulings and finds that no prejudicial errors were committed. Therulings are hereby affirmed.At the commencement of the hearingthe Trial Examiner informed the parties that they were entitled toapply for oral argument before the Board at Washington, D. C.,within 10 days after the hearing.None of the parties availed them-selves of this opportunity.Upon the entire record in the case, the Board makes the following : 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGSOF FA(7rI.THE BUSINESSOF THE COMPANYSloss Sheffield Steel & Iron Company, a New Jersey corporationwith main offices in Birmingham, Alabama, is engaged primarily inthe manufacture, sale, and distribution of pig iron.For the purposesof its business, it owns and operates four coal mines, four ore mines,two blast furnaces, and a byproducts plant, all of which are locatedeither in or near Birmingham, Alabama. Its various holdings areeach part of a well-integrated business.Ninety-five per cent of theore used in manufacture comes from the Company's mines. In thecoke ovens of the byproducts plant, coal from the Company's mines isreduced to coke and then shipped to the blast furnaces where it isused to manufacture the crude ore into pig iron. In addition to pigiron,the Company sells coke, coal, and byproducts obtained from themanufacture of coke.For all its operations, the Company normallyemploys approximately 3,500 persons; at the time of the hearing it wasemploying 2,900.For the 12-month period ending January 31, 1939, the Company'svarious manufactured products weighed 1,400,000 long tons.Thirty-eight per cent were shipped to places outside the State of Alabama.For the same period, the Company used 1,600,000 long tons of rawmaterials in manufacture.Two per cent of these raw materials wereobtained from sources outside the State of Alabama.H. THE ORGANIZATIONS INVOLVEDBrotherhood of Railroad Trainmen is a labor organization admit-ting to its membership white conductors, flagmen, brakemen, switch-men, and yard foremen of the Company.Brotherhood of Locomotive Firemen and Enginemen is a labor or-ganization admitting to its membership white engineers,2 firemen, andhostlers of the Company.District No. 50, United Mine Workers of America, Local 12014, isa labor organization admitting to its membership all employees of thebyproducts plant, central. power, and Mary Lee Railroad departmentsof the Company, excluding supervisory officials.M. THE QUESTION CONCERNING REPRESENTATIONIt was stipulated by all the parties that between May 11 and June7, 1938,The Brotherhood representatives did, in fact, attempt negotia-tions looking toward an agreement on rates of pay, hours of work,2 Sometimes referred to as enginemen. SLOSS SHEFFIELD STEEL & IRON COMPANY189and conditions of employment, for certain persons employed bythe Sloss Sheffield Steel & Iron Company, in their Mary LeeRailroad Department; that the Company declined to enter intobargaining with the representatives on the assumption that theiragreement with District 50, United Mine Workers of America,in the absence of certification from the Labor Board to the con-trary, precluded them from dealing with another labor organi-zation.The contract referred to in the stipulation was executed on May 14,1937.It provided that it "shall be effective for one year from the datehereof and shall continue thereafter unless terminated by the Manage-ment or the Union upon thirty (30) day's written notice to the otherparty."By virtue of this continuation clause, the contract was ineffect at the time the Brotherhoods filed their petitions on July 25,1938.But in this contract the U. M. W. A. was recognized only as therepresentative of the employees whom it represented.Exclusive rec-ognition was withheld.We do not consider this contract a bar to thepetitions.3Shortly after the Brotherhoods had filed their petitions, the" Com-pany did execute a contract with the U. M. W. A. in which exclusiverecognition was granted. Since this contract was made after the peti-tions were filed, it is no obstacle to this proceeding.4We find that questions have arisen concerning the representationof employees of the CompanyIV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION. UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Brotherhoods are herein seeking separate units for the em-ployees of the Company engaged in the operation of an inter-plant3 SeeMatter of Northrop CorporationandUnited Automobile Workers, Local No.229,3 N. L. R.B. 228.s SeeMatter of American-West African Line, Inc.andNationalMarine Engineers'Beneficial Association,4 N. L. It.B. 1086;Matter of Tennessee Electric Power CompanyandInternational Brotherhood of Electrical Workers,7 N. L. It.B. 24; Matter of AmericanRadiator CompanyandLocal No. 1770,Amalgamated Association of Iron, Steel d TinWorkers of North America,C. I.0., 11 N.L. It. B. 1127. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDrailroad known as the Mary Lee.This railroad, which is discussedmore fully hereinafter, connects the blast furnace, byproducts plant,and coal mines of the Company. The B. R. T. seeks a unit con-sisting of the conductors, flagmen, brakemen, switchmen, and yardforemen, of whom there are 13, while the B. L. F. & E. seeks a unitof the engineers, firemen, and hostlers, of whom there are 14.TheU. M. W. A. maintains that the units sought by the Brotherhoodsare not appropriate.In 1933 a federal labor union, affiliated with the American Fed-eration of Labor, organized and represented employees of the Com-pany at the blast furnace, in the byproducts plant, and on the MaryLee.This labor organization succeeded in obtaining two successivecollective bargaining agreements from the Company.The recorddoes not disclose whether these contracts granted the federal laborunion exclusive recognition or recognition for its members only. In1936 this union, together with 12 other unions similarly situated,affiliated with the U. M. W. A. in a separate division known as Dis-trict 50, which was organized to cover employees in the gas, byprod-uct coke, and chemical industries using bituminous coal as a basematerial.After affiliation the U. M. W. A. succeeded in obtaininga third contract from the Company on May 14, 1937, discussed above.As there noted, this contract was not an exclusive bargaining con-tract, but recognized the U. M. W. A. as representative of its mem-bers only.The Mary Lee is used by the Company primarily to haul coalfrom the coal mines of the Company at Flat Top and Lewisburg,Alabama, to the byproducts plant in North Birmingham, Alabama,.and coke, manufactured at the byproducts plant, to the blast furnacein Birmingham, Alabama. It also carries approximately 750 car-loads of shale, or 3 per cent of its total business, for the Lone StarCement Company and the Alabama-Portland Cement Company.r,In all it runs a distance of approximately 27 miles, 81/2 miles overCompany-owned tracks and property, 161/2 over the tracks of theLouisville & Nashville Railroad, and 11/2 over the Central Railroadof Georgia. It is operated by 42 employees. In order to operateon the tracks of the Louisville & Nashville, these employees are re-quired to pass an examination prescribed by that railroad.Whilethe employees of the Mary Lee can be switched to other departmentsif necessary, and might be given fill-in jobs during slack periods, itdoes not appear that interchange of employment is frequent.The Mary Lee is not separately incorporated, nor is it subject tothe jurisdiction of the Interstate Commerce Commission.Accord-s These companies mine shale on property leased to them by the Company.The MaryLee hauls the shale pursuant to the leasing agreement. SLOSS SHEFFIELD STEEL & IRONCOMPANY191ing to the superintendent of the Company, it is a department ofthe byproducts plant, equal in dignity to the other departments.But in the* contracts made between the U. M. W. A. and the Com-pany, hereinbefore mentioned, the Mary Lee is treated as a. divisioncomparable in dignity to the blast furnace and byproducts plant.The agreement of May 14, 1937, has the following legend on itscover:AGREEMENT between SLOSS-SHEFFIELD STEEL AND IRON CO. covering BY-PRODUCT, POWER and MARY LEE RAILROAD DEPARTMENTS and DISTRICT 50,UNITED MINE WORKERS OF AMERICA LOCAL UNION 12014.InMatter of Wheeling Steel Corporation, Steubenville, OhioandOrder of Railway Conductors of America,"we dismissed a petitionfiled by the Order of Railway Conductors on behalf of the brake-men, and conductors employed in the intra-plant railroad of theWheeling Steel Corporation.We noted therein :The railroad is used chiefly to transport materials from de-partment to department within the plant and, the trains do notrun outside of plant property, except for the crossing of thePennsylvania's tracks as stated above.The work of the employees engaged in operating trains onruns known as stockhouse runs is closely interrelated with thework performed in the open-hearth furnace department.Theirwork is governed by the schedule of the furnaces and the open-hearth foreman exercises virtually exclusive jurisdiction overthem.*******When the Company needs additional brakemen, it securesthem from among its employees.When work is slack in trans-portation the Company, rather than furlough the men, placesthem at other jobs in the plant. Of the 77 conductors andbrakemen in the unit claimed to be appropriate, 51 have doneother work in the plant either as laborers in the yard or atregular production jobs..As. noted above, the Mary Lee acts, in effect, as a common carrier.We are unable to conclude from the facts of this case that the em-ployees engaged in its operation are so intimately associated withproduction that they cannot be separated from the industrial unitif they so desire. - In view of all the circumstances we will directelections to determine the desires of these employees.Upon their8 N. L. R.B. 102. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDchoice will depend our determination of the appropriate unit orunits herein.In addition to the railroad employees engaged in operating theMary Lee, the Company employs yard crews at the blast furnace andbyproducts plant.These employees do intra-plant transportation.They are in separate departments unconnected with the Mary Lee.Little or no interchange of employment occurs between them.We willtherefore confine the elections to employees on the Mary Lee.7Membership in the Brotherhoods is restricted to white employees.Asa result, one negro employee might go without membership in thelabor organization representing his unit.But the B. R. T. averredthat it would bargain for him even though he was not a member.Wehave held previously that the appropriate unit might include negroemployees whom the Union does not accept as members."As we have indicated above, we shall direct that elections be heldamong (1) the conductors, flagmen, brakemen, switchmen, and yardforemen of the Company engaged in the operation of the Mary Leein order to determine whether these employees wish to be representedby the B. R. T., the U. M. W. A., or by neither, and (2) the engineers,firemen, and hostlers of the Company engaged in the operation of theMary Lee in order to determine whether these employees wish to berepresented by the B. L. F. & E., the U. M. W. A., or by neither. If amajority of the conductors, flagmen, brakemen, switchmen, and yardforemen cast their votes for the B. R. T., we shall hold that the con-ductors, flagmen, brakemen, switchmen, and yard foremen constitutea separate appropriate unit and we shall certify the B. R. T. as theexclusive representative thereof. If a majority of these employees casttheir votes for the U. M. W. A. and/or neither, we shall concludetherefrom that they do not desire to constitute a separate unit. Insuch event, we will dismiss the petition.Similarly, if a majority ofthe engineers, firemen, and hostlers cast their votes for the B. L. F.& E., we shall hold that the engineers, firemen, and hostlers constitutea separate appropriate unit and we shall certify the B. L. F. & E. asthe exclusive representative thereof. If a majority of these employeescast their votes for the U. M. W. A. and/or neither, we shall concludetherefrom, that they do not desire to constitute a separate unit. Insuch event, we will dismiss the petition.a° SeeMatter of Wheeling Steel Corporation,Steubenville,Ohio andOrder of RailwayConductors of America,8 N. L. R. B. 102 ;Matter of Great Lakes SteelandBrotherhoodof Railroad'Trainmen,et al.,Cases Nos. R-1311,.1312, decided this.day.s SeeMatter of Floyd A.Fridell, individually and trading as Carolina Marble & GraniteWorksand,GraniteCutters'InternationalAssociation of America,CharlotteBranch,.11 N. L. R. B. 249.° SeeMatter of New York Evening Journal, Inc.andNewspaper Guild of New. York,10 N. L.R. B. 197;Matter of Pacific Gas and Electric CompanyandUnited Electrical &Radio Workers of America,3 N. L. R.B. 835. SLOSS SHEFFIELD STEEL & IRON COMPANYVI.THEDETERMINATION OF REPRESENTATIVES193During the hearing Yelverton Cowherd, attorney for the U. M.W. A., stated :Mr. Examiner, if it will help the situation, we will stipulate,for the purpose of this hearing, that each labor organization has asubstantial interest, because I can see the difficulty that a manuntrained in the introduction of evidence has in trying to presenthis testimony, and I don't believe the Board is interested in anexact list, because it is merely a question of unit breakdown, andif there is a breakdown, then there has to be an election.All the parties concurred in this stipulation.Earlier in the hearingthe representatives for the Brotherhoods said, in introducing evidenceof representation... if the Board desired to use this evidence to make a cer-tification, that would be all right, and if they desire to have anelection, that would be all right.Accordingly, we will direct elections among the employees in themanner above indicated.The names of the employees whom the Brotherhoods are seeking torepresent were read into the record.The conductors, flagmen, brake-men, switchmen, and yard foremen engaged in the operation of theMary Lee are listed in Appendix A and the engineers, firemen, andhostlers engaged in the operation of the Mary Lee are listed inAppendix B. In the elections which we shall direct, the employeeslisted in Appendices A and B, including employees in the units whohave been hired since the date of hearing, but excluding those whohave since quit or been discharged for cause, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWQuestions affectingcommercehave arisen concerning the representa-tion of employeesof theSloss Sheffield Steel & Iron Company,Birmingham,Alabama, withinthemeaningof Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, it is hereby 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with the Sloss Sheffield Steel & Iron Company, Birmingham,Alabama, elections by secret ballot shall be conducted within fifteen(15) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Tenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, among(1) the conductors, flagmen, brakemen, switchmen, and yard foremenof the Sloss Sheffield Steel & Iron Company, Birmingham, Alabama,engaged in the operation of the Mary Lee, whose names are listed inAppendix A, including those hired since the date of hearing, butexcluding those who have since quit or been discharged for cause, todetermine whether said employees desire to be represented by theBrotherhood of Railroad Trainmen or by District 50, United MineWorkers of America, Local 12014, for the purposes of collective bar-gaining, or by neither, and (2) the engineers, firemen, and hostlers ofthe Sloss Sheffield Steel & Iron Company, Birmingham, Alabama,engaged in the operation of the Mary Lee, whose names are listed inAppendix B, including those hired since the date of hearing, but ex-cluding those who have since quit or been discharged for cause, todetermine whether said employees desire to be represented by theBrotherhood of Locomotive Firemen & Enginemen or by District 50,United Mine Workers of America, Local 12014, for the purposes ofcollective bargaining, or by neither.APPENDIX AF. H. HambrightEthel LindsayR. M. StipesB. D. HonickerJ. P. ClayT. H. StanleyWill RectorW. R. TuckW. M. RodgersS. J. FlowersF. L. FranksJ.H. DuttonTemp. ConniffH. K ParkerS. C. MortonC.H. PatrickRoy TaylorJ. P. RobersonPaul HamblyJ. C. McCartyAPPENDIX BF. E. WilliamsR. C. WilsonJ. B. ColeV. A. DavisCharles CooperTom IngleJ. R. Miller SLOSS SHEFFIELD STEEL & IRON COMPANY195MR. EDWIN S. SMITH,dissenting :I would not permit the railroad employees an opportunity to setthemselves apart in bargaining units separate from the industrialunit in which the employees have been represented since 1933.Myreasons are in substance those which I have set forth in other dis-senting statements 10The U. M. W. A. and its predecessor federallabor union have, had an extensive history of collective bargainingwith the Company on an industrial basis. Contractual relationshave existed between them since January 1934.No other labororganization, until the advent of the Brotherhoods sometime in 1937,has claimed to represent any employees of the Company.A claimfor separate craft representation had never been advanced prior tothe petition by the Brotherhoods.The U. M. W. A. and the federallabor union have enjoyed an unquestioned majority status in theirrelations with the Company.During the hearing the U. M. W. A.averred that 99 per cent of the employees of the Company weremembers of its organization.This claim was not refuted nor wasitdisputed that prior to 1938 all the employees sought by theBrotherhoods were members of the U. M. W. A., that the U. M.W. A. has bargained for the railroad employees, that they wererepresented on the U. M. W. A. bargaining committee, and thatsince 1933 the. U. M. W. A. and the federal labor unions have suc-ceeded in obtaining substantial wage increases for them.Underthese circumstances, I would dismiss the petitions.[SAME TITLE]ORDERANDAMENDMENT TO DIRECTION OF ELECTIONSAugust 17, 1939On August 5, 1939, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Elections inthe above-entitled proceeding.On August 12, 1939, District 50,United Mine Workers of America, Local 12014 filed with the Boarda petition requesting a reconsideration by the Board of its Decision,an amendment to the Direction of Elections extending by thirty (30)days the time within which the elections may be held; and an amend-ment to the Direction of Elections excluding from the ballots thename of District 50, United Mine Workers of America, Local 12014.Due consideration having been given to the arguments and statementsmade in said petition,10Matter of Alli8-0halmers Manufacturing CompanyandInternational Union, UnitedAutomobile Workers of America, Local248,4 N. L. R. B., 159,et al. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT Is HEREBY ORDEREDthat the petition for a reconsideration of theBoard's Decision in the above-entitled proceeding be, and the samehereby is, denied; that the request for an amendment to the Directionof Elections extending the time within which the elections may beheld be, and the same hereby is, denied; that the request for an amend-ment to the Direction of Elections excluding from the ballots the nameof District 50, United Mine Workers of America, Local 12014, be, andthe same hereby is, granted.AMENDMENT TO DIRECTION OF ELECTIONSThe Board hereby amends its Direction of Elections in the above-entitled proceeding by striking from that portion thereof whichdirects an election among the conductors, flagmen, brakemen, switch-men, and yard foremen of the Sloss Sheffield Steel & Iron Company,Birmingham, Alabama, to determine whether said employees desire tobe represented by the Brotherhood of Railroad Trainmen or by Dis-trict 50, United Mine Workers of America, Local 12014, or by neitherthe words "or by District 50, United Mine Workers of America, Local12014," and the words "or by neither" and substituting between thewords "whether said" the words "or not" and from that portion thereofwhich directs an election among the engineers, firemen, and hostlersof the Sloss Sheffield Steel & Iron Company, Birmingham, Alabama,to determine whether said employees desire to be represented by theBrotherhood of Locomotive Firemen and Enginemen, or by District50,United Mine Workers of America, Local 12014, or by neither thewords "or by District 50, United Mine Workers of America, Local12014," and the words "or by neither" and substituting between thewords "whether said" the words "or not."MR. EDWIN S. SMITH took no part in the consideration of the aboveOrder and Amendment to Direction of Elections.14 N. L.R. B., No. 13a.